United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOREST SERVICE, Unicoi, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0721
Issued: October 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 29, 2016 appellant, through counsel, filed a timely appeal from a
January 29, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received a
$10,601.90 overpayment of compensation; and (2) whether OWCP properly determined that
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

appellant was at fault in the creation of the overpayment of compensation, thereby precluding
waiver of recovery of the overpayment.
FACTUAL HISTORY
On September 11, 2013 appellant, then a 55-year-old part-time volunteer host at the
Cherokee National Forest, filed a traumatic injury claim (Form CA-1) alleging that on
September 2, 2013 a lid from a bear-proof trash can fell on her head and caused multiple
injuries.3 She stopped work on September 3, 2013. OWCP accepted that appellant sustained a
sprain of her left shoulder and a complete tear of the left shoulder rotator cuff.4 Appellant
received total disability compensation on the daily rolls beginning September 3, 2013. On
May 1, 2013 she had signed a volunteer services agreement for natural resources agencies (Form
301a). The form contained text above the signature block which certified that the signer of the
form understood that he or she would not receive any compensation as a volunteer and that the
volunteer was not considered a federal employee for any purpose other than tort claims and
injury compensation.
The record contains a description of the volunteer host position held by appellant at the
Watauga Ranger District of the Cherokee National Forest. The description indicated that the
major duties/activities of a volunteer host included providing first-hand visitor contact in a
developed campground setting, serving as a Forest Service presence to oversee and monitor
camper/campground conditions, reporting needs within the campground and adjacent facilities to
permanent employees assigned to administer and maintain recreation areas, issuing information
regarding recreation opportunities throughout the ranger district, and visiting campers at their
sites, if needed. The position also required cleaning and servicing restrooms to include mopping,
sweeping, and stocking paper dispensers as needed (restrooms needed to be cleaned and checked
more than once daily during heavy weekend and holiday use), assisting with trash
pickup/disposal and other maintenance functions as needed, checking campsites when campers
vacated them to ensure the campsites were safe and clean for the next campers, opening and
closing gates at designated hours, coordinating with recreation staff, law enforcement, and
cooperative county and state enforcement agencies as needed to maintain resources, providing
information to visitors, and serving as a “good host” to visitors. The description further
indicated that the volunteer host’s presence was mandatory during weekends, holidays, and in
the evenings when gates were locked, unless agreed upon by Forest Service personnel. The host
site was to be maintained in a neat, clean, and welcoming appearance in keeping with the general
feel of a Forest Service campsite.5 The physical requirements of the position included walking
(sometimes over rough terrain) and some bending, crouching, and stooping.
In order to determine compensation for disability, OWCP requested information from the
employing establishment. In a January 15, 2014 letter, appellant’s supervisor indicated (on
3

On the same form, appellant’s immediate supervisor, A.C., indicated that her regular hours were 8:00 a.m. to
4:00 p.m., every day of the week.
4

On February 10, 2014 appellant underwent OWCP-authorized left shoulder surgery including biceps tenotomy,
labral debridement, rotator cuff debridement, and acromioplasty.
5

The description indicated that the host sites were temporary, seasonal homes and should not appear otherwise.

2

behalf of the district ranger) that appellant was a volunteer under a Forest Service volunteer
agreement and did not receive a salary. She advised that the value of appellant’s volunteer work
would be comparable to hiring an employee at the GS-3/Step-5 level at a pay rate of
approximately $35,800 per year. The supervisor noted that appellant worked as a volunteer for
an estimated 1,040 hours in the 2013 fiscal year, and that her time was valued at $23,025.60 per
year ($442.80 per week) based on the national volunteer valuing rate of $22.14 per hour. The
record also contains a pay rate memorandum in which the employing establishment’s January 15,
2014 letter was mentioned. However, it was also noted in the pay record memorandum that
appellant had performed similar work as a maid and that further development was needed with
respect to her pay rate for compensation purposes.6
Appellant worked with an OWCP-sponsored field nurse in an effort to return her to work.
The record of a May 2, 2014 telephone conversation reveals that an OWCP official advised
appellant’s field nurse that she had not returned to work, but that the employing establishment
wanted her to return because she would help out a lot if she returned. In a July 23, 2014 letter to
OWCP, a human resources/injury compensation specialist for the employing establishment, E.L,
indicated that appellant had not returned to work.7
In an October 15, 2014 letter, OWCP advised appellant that she would be paid
compensation every 28 days beginning October 19, 2014.8 It advised her that, to avoid an
overpayment of compensation, it was her responsibility to immediately notify OWCP upon her
return to any work, and to return all payments received for periods after she returned to work.
In October 2014 OWCP referred appellant for a second opinion examination to
Dr. Nicholas A. Grimaldi, a Board-certified orthopedic surgeon and osteopath, in order to
evaluate her work-related condition and ability to work. In a December 9, 2014 report,
Dr. Grimaldi indicated that appellant continued to have residuals of her September 2, 2013 work
injury (including pain radiating from her neck into her left arm), but could work with restrictions,
including no lifting, pushing, or pulling no more than 20 pounds.
OWCP received appellant’s December 29, 2014 completed Form EN1032, in which she
answered questions regarding her activities during the previous 15 months. Appellant answered
“No” with regard to whether she worked for an employer, engaged in self-employment, or was
involved in any business enterprise during the past 15 months. In response to a question
regarding whether she performed any volunteer work during the past 15 months, including
volunteer work for which any form of monetary or in-kind compensation was received, appellant
responded “Yes.” If the response was affirmative, the form requested that a description of the
work be provided and appellant noted, “Light duty, no lifting, monitored gate. Drove around at
6

Appellant indicated on Form CA-7 claims for compensation filed in September and October 2013 that she
worked an unspecified number of hours as a house cleaner for Doris’ Cleaning Service from 2006 to 2013.
7

E.L. indicated that appellant’s FECA compensation was based on a civilian house cleaning job she held at the
time of injury. Appellant indicated on claims for compensation (Form CA-7) filed in September and October 2013
that she worked an unspecified number of hours as a house cleaner for Doris’ Cleaning Service from 2006 to 2013.
8

Appellant received total disability compensation on the periodic rolls beginning October 19, 2014 and received
such compensation through February 7, 2015.

3

10 p.m. for compliance ck.” In response to a question regarding how often she performed this
work, she responded that she performed it from June through December 2014 for approximately
two to three hours per week.
The record of a January 13, 2015 telephone call reveals that an OWCP official called the
employing establishment specialist, E.L., and asked whether the employing establishment could
offer appellant work within the medical restrictions outlined by Dr. Grimaldi. E.L. indicated that
she had no authority to offer appellant a volunteer position.
On February 3, 2015 an OWCP official, C.C., held an “informal conference” with
appellant by telephone. A record of the conversation produced by the official noted that she
asked appellant whether the information reported on the Form EN1032 signed on December 29,
2014 was correct, i.e., that she performed volunteer work from June through December 2014.
Appellant responded that the information provided was correct. The official asked where the
volunteer work was being performed and appellant responded that she worked for the Forest
Service at the Unicoi office and that she worked for approximately two to four hours per day
until the park reopened again for 24 hours per day, which normally was in February 2015.9
On February 3, 2015 OWCP official, C.C., called the employing establishment specialist,
E.L., and asked whether appellant had returned to work. E.L. responded that she was surprised
and said that appellant was not working with the Forest Service.
In a February 4, 2015 letter, OWCP requested information from the employing
establishment about appellant’s work. In a February 6, 2015 letter produced in response, the
employing establishment specialist, E.L., indicated that appellant was a volunteer and received
no salary for the duties she performed and noted that her volunteer position had flexible hours,
on an as-needed basis. She advised that appellant volunteered more during tourist season,
generally April through November, but that she also occasionally volunteered during the offseason. E.L. indicated that specific hours and days were not tracked for appellant and that her
supervisor advised that she worked anywhere from two to eight hours a day last season (April to
November 2014).10 She noted that volunteers were treated differently than regular staff and that
the Forest Service had no legal hiring authority to place a volunteer in a competitive position.
E.L. indicated that it made no job offer to appellant because it would have been illegal to do so
and she noted that she was attaching a copy of appellant’s volunteer agreement and description
of the duties of a volunteer host.11 EL. advised that the employing establishment considered
appellant’s volunteer duties to match those of a GS-3/Step-1 position in the competitive service
and that the current pay rate for that grade was $13.00 per hour. She indicated that it should also
be noted that appellant’s compensation was based on her inability to do her regular job, which
was housecleaning, for which she earned wages.

9

The official asked appellant whether the employing establishment was aware she was working and appellant
responded that she received a telephone call from her immediate supervisor, A.C., “regarding reporting for work.”
10

E.L. did not specify which part of the period April to November 2014 that appellant had worked.

11

E.L. submitted copies of these documents which were already in the record.

4

In an April 3, 2015 notice, OWCP advised appellant of its preliminary determination of
an overpayment of compensation in the amount of $10,601.90 for the period June 1, 2014 to
February 7, 2015 because she continued to receive total disability compensation after she
returned to work as of June 1, 2014.12 It indicated that appellant was in receipt of total disability
compensation on the periodic rolls and that, despite returning to volunteering on June 1, 2014,
she was paid total disability through February 7, 2015. OWCP also made a preliminary
determination that she was at fault in the creation of the overpayment because, due to the notice
provided in an October 15, 2014 letter, she was aware or should have reasonably been aware that
there was no entitlement to receive wage-loss benefits after returning to volunteering. It advised
appellant that she could submit evidence challenging the fact, amount, or finding of fault and
request waiver of the overpayment. OWCP informed her that she could submit additional
evidence in writing or at prerecoupment hearing, but that a prerecoupment hearing must be
requested within 30 days of the date of the written notice of overpayment. It requested that
appellant complete and return an enclosed financial information questionnaire (Form OWCP-20)
within 30 days even if she was not requesting waiver of the overpayment.
Appellant indicated that she disagreed with OWCP’s April 3, 2015 preliminary
determination that an overpayment of compensation occurred and she requested a telephonic
prerecoupment hearing with an OWCP hearing representative. She submitted a completed
financial information questionnaire, signed on April 29, 2015, in which she reported that she had
no monthly income, $1,660.00 in monthly expenses, and $255.00 dollars in assets. In an
April 29, 2015 letter, appellant indicated she realized that the April 3, 2015 preliminary
determination was found because she had answered “Yes” with respect to volunteer work on the
Form EN1032 she had signed on December 29, 2014. She noted that a human resources official
for the employing establishment had since advised her that she should have answered “No” with
respect to volunteer work on the Form EN1032.13
During the prerecoupment hearing held on November 18, 2015, appellant testified that
she did not return to “actual work” but returned to her residence in Cherokee National Forest,
where she lived rent free, in June 2014. She asserted that she was not doing any physical work
and indicated that there was a second opinion report which confirmed that she could not perform
normal work activities. Appellant testified that she made a mistake when she indicated that she
returned to volunteer work on the Form EN1032 she signed on December 29, 2014. She asserted
that she did not return to performing her duties in the volunteer host position. Appellant noted
that she did not receive any pay as a volunteer, but that she did receive housing. She indicated
that she worked as a house cleaner prior to starting as a volunteer for the employing
establishment and continued to do so on a part-time basis after starting with the employing
establishment, but that she did not perform such work after her September 2, 2013 work injury.14
12

The record contains documents showing that appellant received $10,601.90 in total disability compensation
from June 1, 2014 to February 7, 2015.
13

Appellant submitted an April 10, 2015 letter in which she asserted that her work status had not changed since
her September 2, 2013 accident. She indicated that she was waiting for her left shoulder to be repaired since the
condition prevented her from doing her regular paying job. On April 28, 2015 the employing establishment
specialist, E.L., telephoned OWCP and asserted that it would be unfair for appellant to pay the overpayment.
14

Appellant indicated that she had been serving as a volunteer for the employing establishment for 15 years prior
to her September 2, 2013 injury.

5

Appellant noted that, prior to her work injury, she generally would work in her house cleaning
job until 2:00 or 3:00 p.m. and then serve as a volunteer until 10:00 p.m. She testified that when
she was injured on September 2, 2013 she immediately stopped living at the campsite at
Cherokee National Forest and instead returned to her home in Bluff City, Tennessee. Appellant
indicated that on some unspecified date in June 2014 she returned to Cherokee National Forest
and would drive around the area in her personal vehicle for two to three hours per week, but
noted that she did not perform any of the physical activities of her volunteer position.15
In a December 11, 2015 letter, the employing establishment specialist, E.L., noted that
she had read the transcript of the November 18, 2015 prerecoupment hearing. She indicated that
she was not aware that appellant received housing at the campground. E.L. noted that appellant
had been released to light-duty work with a 20-pound lifting restriction on July 1, 2014. She
advised that, because appellant could not perform her regular job of house cleaning and the
employing establishment could not return her to work in the competitive service due to her
volunteer status, it was assumed that she was entitled to wage-loss compensation for the house
cleaning job.
In a January 29, 2016 decision, an OWCP hearing representative finalized the $10,601.90
overpayment of compensation. She found that appellant was at fault in the creation of the
overpayment, thereby precluding waiver of recovery of the overpayment. The hearing
representative indicated that appellant knew or should have been expected to know that she was
overpaid after she returned to work in her volunteer position. OWCP required appellant to repay
the $10,601.90 overpayment of compensation by making payments of $100.00 every four weeks.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.16 Section 8129(a) of FECA provides, in pertinent part: “When
an overpayment has been made to an individual under this subchapter because of an error of fact
or law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”17
Section 8116(a) of FECA provides that while an employee is receiving compensation or
if he or she has been paid a lump sum in commutation of installment payments until the
expiration of the period during which the installment payments would have continued, the

15

Appellant indicated that the act of driving around for two to three hours per week was not part of her volunteer
agreement. She testified that she did the driving because “she wanted to do it” and because she knew many of the
campers and thought that they would feel better knowing she was present. It is unclear from appellant’s testimony
whether she consistently stayed overnight in lodgings at the Cherokee National Forest beginning at some point in
June 2014. The precise nature of appellant’s lodgings at the Cherokee National Forest is unclear from the record,
but appellant made reference to a “house” in her testimony.
16

5 U.S.C. § 8102(a).

17

Id. at § 8129(a).

6

employee may not receive salary, pay or remuneration of any type from the United States, except
in limited specified instances.18
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision regarding whether appellant
received an overpayment of compensation in the amount of $10,601.90.
OWCP accepted that appellant sustained a sprain of her left shoulder and a complete tear
of the left rotator cuff of her left shoulder on September 2, 2013 when a lid from a bear-proof
trash can fell on her head.19 At the time of her September 2, 2013 work injury, appellant was
serving as a volunteer host for the employing establishment at the Watauga Ranger District of
the Cherokee National Forest. She did not receive any pay for her work in the volunteer position
but the record reflects that she did receive free housing. The hours that appellant worked as a
volunteer host varied according to the demand for her services.20
In a January 29, 2016 decision, OWCP found that appellant received an overpayment of
compensation in the amount of $10,601.90 for the period June 1, 2014 to February 7, 2015. This
determination was based on its finding that she impermissibly received total disability
compensation for this period because she had returned to work on June 1, 2014 and presumably
had the capacity to earn wages at that point.
The Board finds, however, that OWCP did not provide adequate facts and findings in its
January 29, 2016 decision explaining how the $10,601.90 overpayment of compensation was
created, and therefore, the case must be remanded to OWCP for further development. In
deciding matters pertaining to a given claimant’s entitlement to compensation benefits, OWCP is
required by statute and regulation to make findings of fact.21 OWCP procedures further specify
that a final decision of OWCP “should be clear and detailed so that the reader understands the
reason for the disallowance of the benefit and the evidence necessary to overcome the defect of
the claim.”22 These requirements are supported by Board precedent.23

18

Id. at § 8116(a).

19

On February 10, 2014 appellant underwent OWCP-authorized left shoulder surgery including biceps tenotomy,
labral debridement, rotator cuff debridement, and acromioplasty.
20

Appellant’s immediate supervisor indicated on her September 11, 2013 occupational disease claim form that
her regular hours were 8:00 a.m. to 4:00 p.m., every day of the week. However, other evidence of record shows that
the volunteer position had flexible hours, on an as-needed basis.
5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
21

22

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5c(3)(e)
(February 2013).
23

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

7

The Board notes that OWCP did not adequately explain the basis for its determination
that appellant returned to work on June 1, 2014. The record contains a description of the
volunteer host position held by appellant and the description lists a wide variety of
duties/activities of the position, including providing first-hand visitor contact in a developed
campground setting, overseeing and monitoring camper/campground conditions, reporting needs
within the campground and adjacent facilities to permanent employees assigned to administer
and maintain recreation areas, issuing information regarding recreation opportunities throughout
the ranger district, cleaning and servicing restrooms as needed (including mopping and
sweeping), assisting with trash pickup/disposal and other maintenance functions as needed,
checking campsites when campers vacated them to ensure the campsites were safe and clean for
the next campers, opening and closing gates at designated hours, and coordinating with
recreation staff, law enforcement, and cooperative county and state enforcement agencies as
needed to maintain resources.24 The Board notes that appellant has only acknowledged that at
some point in June 2014 she returned to Cherokee National Forest and would drive around the
area in her personal vehicle for two to three hours per week,25 but she asserted that she did not
perform any of the physical activities of her volunteer position.26 Given the above-noted list of
duties, OWCP did not adequately explain how it determined that appellant’s activities
constituted a return to work or precisely when such a return to work occurred. Appellant
indicated that she made a mistake when she noted that she returned to volunteer work on the
Form EN1032 she signed on December 29, 2014, and she consistently asserted that she did not
perform the essential duties/physical requirements of her job in or after June 2014.
The Board further notes that OWCP did not adequately explain the basis for its
determination that appellant was not entitled to receive wage-loss compensation for the period
June 1, 2014 to February 7, 2015. In a more typical situation, an overpayment occurs when an
employee returns to work for a given employing establishment, receiving wages from that job,
but also continues to receive total disability compensation for lost wages during the same
period.27 However, appellant did not receive wages as a volunteer host and OWCP has not fully
explained why a return to work as a volunteer host would show that she would then have the
same ability to earn wages that she had at the time she was injured on September 2, 2013. In
general, the term disability as defined by OWCP regulation means incapacity because of injury
in employment to earn the wages which the employee was receiving at the time of such injury.28
OWCP did not clearly indicate on what basis appellant received the amount of wage-loss
compensation she received. In some parts of the record it was suggested that the amount of
24

The physical requirements of the position included walking over sometimes rough terrain, and some bending,
crouching and stooping.
Appellant also indicated on the Form EN-1032 she signed on December 29, 2014 that she “monitored gate” but
she did not provide any further discussion of this comment thereafter.
25

26

It is unclear from the record whether appellant consistently stayed overnight in lodgings at the Cherokee
National Forest beginning at some point in June 2014.
27

See e.g., Y.K., Docket No. 08-2044 (issued on March 24, 2009) (finding that an overpayment occurred when the
claimant received both total wage-loss compensation and pay from the employing establishment during the same
period).
28

See 20 C.F.R. § 10.5(f).

8

wage-loss compensation was based on appellant’s ability to work for the employing
establishment at the GS-3 pay level, a level of work deemed by the employing establishment to
be equivalent to the work of the volunteer host position,29 and in other parts of the record it was
suggested that her wage-loss compensation was based on her ability to earn wages as a house
cleaner, a type of work she had been performing in private industry prior to her September 2,
2013 work injury.
In finding that appellant received an overpayment of compensation in the amount of
$10,601.90 for the period June 1, 2014 to February 7, 2015, OWCP found that her actions
beginning in June 2014 showed that she was then able to earn the wages she was capable of
earning at the time of her September 2, 2013 work injury, and therefore that she was not entitled
to further wage-loss compensation at that point. Given the above-described lack of clarity
regarding the nature and extent of appellant’s loss of wage-earning capacity, OWCP did not
adequately explain how it found that she was not entitled to any wage-loss compensation for the
period June 1, 2014 to February 7, 2015.
For these reasons, appellant would not understand the reason for the overpayment and the
evidence necessary to overcome the defect of the claim. Accordingly, the case shall be
remanded to OWCP for further development regarding the claimed $10,601.90 overpayment of
compensation.30 After carrying out this development, OWCP shall issue a de novo decision
which contains adequate facts and findings regarding the claimed overpayment of
compensation.31
CONCLUSION
The Board finds that the case is not in posture for decision regarding fact or amount of
overpayment and whether OWCP properly determined that appellant was at fault in the creation
of the overpayment of compensation, thereby precluding waiver of recovery of the
overpayment.32

29

The record contains references to both the GS-3/Step-1 pay level and the GS-3/Step-5 pay level.

30

See supra notes 22 through 24.

31

Given the need to first develop the first issue of the present case, it is premature for the Board to consider the
second issue of the case, i.e., whether OWCP properly determined that appellant was at fault in the creation of the
overpayment of compensation, thereby precluding waiver of recovery of the overpayment. However, in carrying out
development of the case, OWCP should also provide further explanation of its determinations regarding fault and
waiver.
32

With respect to the recovery of an overpayment, the Board’s jurisdiction is limited to those cases where OWCP
seeks recovery from continuing compensation benefits. D.R., 59 ECAB 148 (2007); Miguel A. Muniz, 54 ECAB
217 (2002). As appellant was not in receipt of continuing compensation at the time of OWCP’s overpayment
determination, the Board does not have jurisdiction over the method of recovery of the overpayment in this case.
See Lorenzo Rodriguez, 51 ECAB 295 (2000); 20 C.F.R. § 10.441.

9

ORDER
IT IS HEREBY ORDERED THAT the January 29, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded to OWCP for further
action consistent with this decision.
Issued: October 13, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

